DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Atkinson Reg. No. 56,655 on 06/30/2021.
The application has been amended as follows: 
Cancel claims 8-20.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1, the prior arts of record taken alone or in combination with any other references fail to teach or suggest the claimed a portable electronic device that senses particulate matter, comprising: a self-mixing interferometry sensor configured to emit a beam of coherent light from an optical resonant cavity through the at least one optically transparent material via the at least one optical element to illuminate an object, receive a reflection or a backscatter of the beam of coherent light into the optical resonant cavity, and produce a self-mixing signal resulting from self-mixing of the beam processor configured to: operate in an absolute distance mode by: determining an absolute distance to the object using the self-mixing signal; and upon determining that the absolute distance corresponds to an area inside of a sensing volume associated with the beam of coherent light, switching to a particulate matter concentration determination mode; and operate in the particulate matter concentration determination mode by: determining a particle velocity using the self-mixing signal; and determining a particulate matter concentration using the particle velocity and a particle count in combination with the entirety of elements of instant claim 1.  The examiner further notes that the 112(f) argument presented by applicant in the remarks filed 06/18/2021 was not found to be persuasive.  As such the claims are still interpreted under 112(f) for the same reasons and in the same manner as previously presented.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday Through Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael P LaPage/Primary Examiner, Art Unit 2886